BeocK, J.
It is obvious that the transcript of the trial proceedings was available to defendants in ample time to docket the record on appeal within the time allowed by the 25 March 1969 Order of this Court. Defendants had the transcript as early as 6 March 1969 when they filed their petition for certiorari.
The effect of our Order allowing the late docketing was to grant to defendants a total of approximately eight months to perfect their appeal. Even so they failed to timely docket their record on appeal.
For failure to comply with the Order of this Court we dismiss the appeal.
Dismissed.
Campbell and Moebis, JJ., concur.